782 F.2d 1042
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ARLENE J. GOINS, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-5304
United States Court of Appeals, Sixth Circuit.
12/23/85

Before:  MERRITT and MARTIN, Circuit Judges; and JOHNSTONE, Chief District Judge.*
PER CURIAM.


1
In this Social Security benefits case a hearing was held before an administrative law judge of the Social Security Administration.  He found that Arlene Goins was unable to return to her former employment, but denied her claim for supplemental benefits because he found she had the residual functional capacity to perform a full range of sedentary work.  The district court affirmed the denial, and Arlene Goins appealed to this Court.  Upon review of the record as a whole, the Court concludes that the administrative law judge's decision is not supported by substantial evidence.


2
The evidence is virtually uncontroverted that Arlene Goins is a very arthritic person, and that her hands are often stiff, swollen and inflexible.  In light of the prominent role of handling and fingering in most sedentary work the record is not consistent with a finding of ability to perform a full range of sedentary work.


3
The judgment of the district court is reversed with directions that the district court remand to the Secretary of Health and Human Services for the award of benefits.



*
 Honorable Edward H. Johnstone, Chief United States District Judge for the Western District of Kentucky, sitting by designation